Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 1-25 are currently pending.
	Applicant’s election without traverse of Group I, claims 1-22 in the reply on 02/24/2022 is acknowledged and made final.
	Claims 23-25 are withdrawn from consideration pursuant to 37 CFR 1.1429(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim.
	Claims 1-22 have been examined on the merits.

Information Disclosure Statement
	The Information Disclosure Statements submitted on 10/10/2018, 10/10/2018, and 11/09/2021 have been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 part d recites, “further culturing the cells from step d” and therefore depends on itself and renders the claim indefinite. Claims 2-22 are rejected for their dependency on indefinite claim 1.
In the interest of compact prosecution, claim 1 part has been interpreted as further limited from step c, as the specification indicates that step 4 occurs “after step 3” (Table 1, p14).
Correction of limiting step would be ameliorative. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (Nature Biotechnology, 2011, on IDS 10/10/2018) as evidenced by Que (Development, 2007, on IDS 10/10/2018).
In regards to claims 1, 5, 7, 12, 14, 18, and 20, Green discloses that embryonic stem cells were cultured in medium containing knockout serum replacement (a defined serum-free formulation designed to replace FBS) (Online Methods, Cells and culture conditions, p273), and that cells differentiated into definitive endoderm (p267, column 2, last paragraph; Figure 3g, p270). 
Green also discloses that the cells were differentiated in medium designed to induce differentiation (p273, Endoderm inhibition), incubated with BMP and TFGβ inhibitors (Abstract, p267; p269, column 1, first full paragraph), and that they differentiated into anterior foregut (Figure 3g, p270). Green also discloses that the BMP and TFGβ inhibitors were NOGGIN and SB-431542, respectively (p273, Endoderm inhibition).
Green also discloses that after an initial treatment with NOGGIN and SB-431542, this treatment was extended until day 13 (p271, column 1, first paragraph; Figure 3d, p270). Green further discloses that the cells were differentiated in medium designed to induce differentiation (p273, Endoderm inhibition).
While Green does not explicitly state cells were cultured in a differentiation medium for a sufficient time to allow anterior foregut cells to differentiate into esophageal progenitor cells, Green discloses that the cells differentiated by extended treatment of NOGGIN and SB-431542 continued expression of SOX2 and this was suggestive of a dorsal fate. As evidenced by Que, SOX2 is expressed in high levels in esophageal lineage cells (Abstract, p2521), and that the esophagus develops from dorsal endoderm (p2523, Results, Expression of Sox2 during anterior foregut development). 

Consequentially, since Applicant’s disclosure (Claim 1, specification) indicates that exposing anterior foregut cells to BMP and TFGβ inhibitors, after prior differentiation of pluripotent stem cells by exposure to BMP and TFGβ inhibitors, induces these cells to differentiate into esophageal progenitor cells, and since Green carries out this step, the reference is deemed to inherently disclose that esophageal progenitor cells were produced by this method as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claims 2-3, Green discloses that pluripotent stem cells were human embryonic stem cells (p273, Online methods, Cells and culture conditions).
In regards to claim 4, Green discloses that cells were cultured in serum-free differentiation medium, as above, for four days (Figure 3d, p270).
In regards to claims 6, 8, 13, and 15, Green discloses that NOGGIN was used in an amount of 200ng/ml, and that SB431542 was used in an amount of 10µM (Figure 1c, p268). In regards to the amounts of inhibitors used, according to MPEP 2131.03, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).
In regards to claim 9, Green discloses that treatment with NOGGIN and SB-431542 began on day 5 and lasted 48hrs (Figure 3d, p270).
	In regards to claims 16 and 17, Green discloses that cells cultured under extended BMP and TFGβ inhibition conditions, started at day 7, and continued to be conditioned under those conditions for 6 more days. In regards to numbers of days the cells were cultured, according to MPEP 2131.03, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).
In regards to claim 19, Green discloses that the differentiation medium used as in steps 1c and 1d comprised EGF and FGF10 (p273, Endoderm inhibition).
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Green as evidenced by Que (Development, 2007, on IDS 10/10/2018) as applied to claims 1-9 and 12-20 above and further in view of Huang (Nature Protocols, 2015, on IDS 10/10/2018) as evidenced by Woo (Plos One, 2011).
In regards to claims 10 and 11, while Green teaches a differentiation step whereby endoderm cells differentiated into anterior foregut cells by incubation with TFGβ inhibitor SB-431542 at an amount of 10µM, as detailed above (Figure 1c, p268), Green does not explicitly teach that cells were also incubated with Wnt inhibitor IWP-2 at an amount ranging from 0.5 µM to about 2µM. 
However, Huang teaches that cells were cultured IWP-2 at an amount of 1µM, and SB-431542 at an amount of 10µM to induce differentiation of definitive endoderm to anterior foregut (Figure 1, p414). As evidenced by Woo, suppression of canonical Wnt signaling (Wnt/β-catenin) occurs endogenously in tissues of the dorsal foregut, including esophageal tissues, and is necessary to ensure proper segregation of tissues (p7, column 1, middle paragraph). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Green and include a Wnt inhibitor because inhibition of Wnt is necessary for 
Therefore, the combined teachings of Green and Huang, as evidenced by Woo, renders the invention unpatentable as claimed.


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Green as evidenced by Que (Development, 2007, on IDS 10/10/2018) as applied to claims 1-9 and 12-20 above and further in view of DeWard (Cell Reports, 2014, on IDS, 10/10/2018).
In regards to claims 21-22, while Green teaches that cells were stained with antibodies directed against EPCAM, and cells were analyzed by flow cytometry (p273), Green does not explicitly teach that cells were purified or that antibodies were directed against ITGβ4. 
However, DeWard teaches that SOX2+ esophageal basal cells (esophageal progenitor cells) express β4 integrin (ITGβ4) (p704, Identification of Cell-Surface Markers that Enrich for a Stem Cell Population), that cells were stained with antibodies directed against ITGβ4 (p709, Antibodies and Reagents), and that esophageal basal cells positive for ITGβ4 were separated from other cell types by fluorescence activated cell sorting (FACS) (p704, Identification of Cell-Surface Markers that Enrich for a Stem Cell Population; Figure 4, p705). DeWard also teaches that esophageal basal cells 
A person of ordinary skill in the arts would be motivated to motivated to modify the method of Green and choose EPCAM and ITGβ4 as markers, because DeWard identifies these proteins as markers for esophageal progenitor cells, and choosing markers known to identify esophageal progenitor cells would save experimental time and therefore costs. Furthermore, because DeWard demonstrates that these markers can be used to purify esophageal progenitor cells, the modification could be done with predictable results and a reasonable expectation of success. Furthermore, because of the pervasive use of anti-body-based cell sorting methods in the field, a person of ordinary skill in the arts would be motivated to use anti-body-based sorting to save additional time and costs, and because it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Green and DeWard renders the invention unpatentable as claimed. 


Conclusion

	Rejection of claims 1-22 is proper.
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA SCHUBERG/Primary Examiner, Art Unit 1632